Hurt, Judge.
In this case appellant was convicted for false imprisonment and fined twenty-five dollars.
The learned judge read to the jury the law governing the punishment to be assessed in the event of a verdict of guilty. Counsel for appellant requested a certain instruction, which was refused, and exceptions were reserved. That instruction was proper, was demanded by the facts of the case, and should have been given.
The evidence relied upon by the prosecution to establish imprisonment, to our minds, is wholly insufficient; that is, to establish imprisonment by appellant George McClure, either acting alone or with others. What occurred between Kelley, W. G. McClure and the prosecutor Wolverton was after George had left with the barrel; and if Wolverton was imprisoned by Kelley and W. G. McClure, evidently George was not responsible, for he was not present.
There was error in refusing the charges requested by appellant and in refusing a new trial, for which the judgment is reversed and the cause remanded.

Beversed and remanded.